DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim 1 has been amended.  Claims 18-19 are cancelled.

Response to Amendment
	The amendments filed on 15 Mar. 2022 have been entered.
The declaration under 37 CFR 1.132 filed 15 Mar. 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.
	
	Dr. McRobbie declares that in the development of high activity flurpiridaz process compatible with SPE purification the crude RCP was almost 20% lower in the high activity experiments.  This was due to radiolysis, confirmed by the presence of 22% [18F]GEH200477.  Radio-stabilizers were tested in three rounds.  In round 1, nicotinamide, gentisic acid, TEMPO and BHT were found to have little impact on the radiolabeling process.  In round 2, adding TEMPO to the radiolabeling process resulted in an increased RCP and a ten-fold decrease in [18F]GEH200477.  In the third round when flupiridaz is produced at high activity without a radioprotectant, a late eluting radiolysis product can be seen as shown in chromatogram (1) of Fig. 1.  The amount of [18F]GEH20047 decreased from 22 to 1% when TEMPO was included ion the radiolabeling process.


Dr. McRobbie’s declarations filed 15 Mar. 2022 have been fully considered but they are not persuasive. Cesati discloses the production of [18F]flurpiridaz ([18F]GEH200477) using a GE TRACERLab cassette synthesis module.  Fig. 8 is a schematic representation of the cassette with associated columns and reagents for synthesizing the imaging agent.  At [0449], Cesati teaches that after drying, the mixture of anhydrous [18F]Et4NF and Et4NHCO3 thus obtained was treated with the product of example 8 then warmed to 85oC (in MeCN).  The resulting solution was diluted with H2O and directly purified by HPLC on a Waters Xterra MS C18 column.  The main product peak was collected, diluted with ascorbic acid and then transferred to the formulation module.  At [0450], Cesati teaches that the product of example 11 was transferred from purification to the formulation module and then filtered through a C18 Sep-Pak to remove MeCN.  The cartridge was successfully washed with ascorbic acid.  The ethanol concentrate of the imaging agent thus obtained was further diluted with ascorbic acid.  At [0579], Cesati teaches that the radiochemical purity used was 99.1-99.9%.  Instant claim 1 does not preclude HPLC purification but instead only requires purification of said 18F-labeled compound by means of SPE in the automated cassette system.  As shown in Fig. 8, the SPE used in the example 11c method is part of the cassette system.  The method at [0450] includes the step of purification of said 18F-labelled compound by means of solid phase extraction in the automated 
Unexpected results must contain a comparison with the closest prior art.  The McRobbie declaration compares the production of flurpiridaz at high activity without radioprotectant with the production of flurpiridaz at high activity with TEMPO radioprotectant.  The amount of [18F]GEH200477 impurity decreased from 22 to 1% when TEMPO was included in the radiolabeling process.  The McRobbie declaration does not contain a comparison with Cesati method at example 11a containing HPLC purification.  Cesati discloses a radiochemical purity of 99.1-99.9%.  
Unexpected results must be commensurate in scope with the claims.  The declaration only establishes that a radiolysis product [18F]GEH200477 was observed for the following reaction 
    PNG
    media_image1.png
    151
    674
    media_image1.png
    Greyscale
.  However, claim 1 is broadly directed to a precursor compound of formula I BTM-Linker-LG wherein the BTM is any analogue of pyridaben.  The instant declaration does not disclose or suggest for example a radical dehalocyclization for a fluoro-analogue of pyridaben or a radical demethylcyclization for a methyl analogue of pyridaben.  Different analogues of pyridaben along with a different linker and different sulfonate leaving groups would be expected to different susceptibilities to radiolysis to form radiolysis products.
	Expected beneficial results are evidence of obviousness. See In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  Cesati suggests that the pyridaben of flupiridaz is susceptible to radiolysis Cesati teaches use of ascorbic acid during the C18 SepPak purification 18F]flurpiridaz would advantageously reduce the occurrence of radiolysis products from the outset.  Consequently, the use of radioprotectant to reduce radiolysis products from the outset is an expected beneficial result and evidence of obviousness.  TEMPO as radioprotectant would have been obvious to try by choosing from a finite number of identified predictable solutions with a reasonable expectation of success.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesati et al. (US 2013/0064769 A1; published 14 May 2013), in view of Engell et al. (US 2013/0274436 A1; published 17 Oct. 2013) and Scott et al. (Appl. Rad. Isot.; published 2009) for the reasons cited in the Office action filed on 15 Mar. 2022.

Applicants Arguments
	Applicants assert that the McRobbie declaration data support the hypothesis that [18F]GEH200477 is formed through a free radical radiolysis mechanism and show that radiolysis during radiolabeling can be essentially eliminated by including TEMPO in the radiolabeling process.  Cesati teaches ascorbic acid as a stabilizing agent.  The present claims differ from Cesati by requiring SPE purification and conducting the radiofluorination step in the presence of TEMPO in MeCN solvent.  Engell is directed to the production of a different kind of radiotracer, which is not pyridaben based.  Nothing in Engell suggests that TEMPO would work among those listed.  The combined teachings of Cesati, Engell, and Scott fail to teach a process suitable for being conducted in an automated cassette using SPE purification.  The uncertainty in which processes or materials will work in an automated cassette system using SPE .  

Applicant's arguments filed 15 Mar. 2022 have been fully considered but they are not persuasive. The McRobbie declaration is ineffective for the reasons discussed above.  At example 11c and Fig. 8, Cesati discloses a method for the production of [18F]flurpiridaz (imaging agent 1) comprising in an automated cassette system reacting a precursor compound of instant formula I with [18F]fluoride in the presence of MeCN to obtain the 18F-labeled compound.  Cesati disclose purification of the 18F-labeled compound by means of SPE in the automated system because Cesati disclose passing [18F]flurpiridaz through a C18 SepPak to remove MeCN thereby purifying [18F]flurpiridaz from MeCN.  The instant claims do not preclude the use of an HPLC column, which is broadly a solid phase extraction column.  Additionally, at [0371], Cesati teaches a solid phase extraction column in fluid communication with the reaction vessel.  At least a portion of the residual impurities pass through the solid phase extraction column without absorbing on the sorbent.  At [0579], Cesati teaches that the radiochemical purity was 99.1-99.9%. 
The Cesati methods differs from the method in instant claim 1 only because instant claim 1 requires the presence of TEMPO in the reaction of the precursor compound with 18F-fluoride.  However, Cesati teaches and suggest that the pyridaben of flurpiridaz is susceptible to radiolysis because Cesati teaches and suggests the use of radioprotectant ascorbic acid during SPE purification and formulation.  A person of ordinary skill art would have understood that the use of a radioprotectant at the outset would advantageous further reduce radiolysis because the pyridaben of flurpiridaz is taught as being susceptible to radiolysis initiated by 18F.  Scott teaches the use of a radioprotectant at the outset because Scott teaches the antioxidant stabilizer nitrone can be during the preparation of a radiochemical to provide a radiochemically pure and stable product for subsequent formulation.  Scott teaches N-tert-butyl-α-nitrone (PBN) 18F-labeled radiopharmaceuticals.  Wadsworth teaches that TEMPO can be present while reacting a precursor compound with 18F-fluoride.  The reacting a precursor compound with 18F-fluoride in the presence of TEMPO to inhibit radiolysis would have been obvious to try by choosing from a finite number of identified predictable solutions with a reasonable expectation of success.  There would have been a reasonable expectation of success because TEMPO is known in the art as radioprotectant that can be used in the presence of [18F]fluoride and a precursor compound.


Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesati et al. (US 2013/0064769 A1; published 14 May 2013), in view of Engell et al. (US 2013/0274436 A1; published 17 Oct. 2013) and Scott et al. (Appl. Rad. Isot.; published 2009), in further view of Wadsworth et al. (WO 2005/061415 A1; published 7 Jul. 2005) for the reasons cited in the Office action filed on 15 Mar. 2022.

Applicants Arguments
	Applicants assert that Wadsworth fails to cure the deficiencies in Cesati, Engell, and Scott.  

Applicant's arguments filed 15 Mar. 2022 have been fully considered but they are not persuasive. Cesati, Engell and Scott are not deficient for the reasons discussed above.  Wadworth teaches that the reaction mixture usually contains at least 1 mol% of the radical scavenger and preferably about 2-500 mol%.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, and 42-44 of copending Application No. 17/043,328, in view of Engell et al. (US 2013/0274436 A1; published 17 Oct. 2013) and Wadsworth et al. (WO 2005/061415 A1; published 7 Jul. 2005) for the reasons cited in the Office action filed on 15 Mar. 2022. 
This is a provisional nonstatutory double patenting rejection.

	Applicants request that this ground of rejection be held in abeyance until allowable subject matter is indicated with respect to co-pending application.
	
	The above NSDP rejection is maintained for the reasons cited in the Office action filed on 15 Mar. 2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618